DETAILED ACTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 2015/0178292 A1) in view of Molettiere et al. (US 2016/0285985 A1) and Park et al. (US 2013/0268263 A1).
For claim 1, Nie et al. teaches a system, comprising: a processor; and
a memory that stores program code configured to be executed by the processor, the program code comprising:
a step configuration interface configured to receive expression information and at least one further data segment as an input via a same graphic user interface (GUI) input control [control system for input data, 0053; and interface, 0034: Nie], the received input including:
a logic generator configured to generate a serialized representation of the received input configured to be evaluated during runtime that includes a serialized version of the first segment and a serialized version of the second segment [a data serialization device to serialize all the data, 0024: Nie], but does not teach receive expression information and at least one further data segment as an input via a same input control, and first segment that includes an expression having a first data type, the expression comprising 
	Molettiere et al. teaches receive expression information [parser used for data characteristic, 0057: Molettiere] and at least one further data segment as an input via a same graphic user interface (GUI) input control [data segment in the stream input data, 0011; a user interface for user to enter data stream information, 0147: Molettiere], and first segment that includes an expression having a first data type [first data type in multiple type data, 0010: Molettiere], and a second segment having a second data type different from the first data type [secondary data from another stream and/or device, 0010-0011: Molettiere].
	Park et al. teaches the expression comprising at least one of a type of expression, an equation, dynamic content, or a syntax used to express a mathematical or logical relationship [mathematical formula input with logical condition extracted for structuralization, 0006: Park].
Nie et al. (US 2015/0178292 A1), Molettiere et al. (US 2016/0285985 A1) and Park et al. (US 2013/0268263 A1) are analogous art because they are from the same field of serializing input.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the input serialization as described by Nie et al. with multiple data source management as taught by Molettiere et al. and various types of expressions as taught by Park et al.
0005: Molettiere]. 
	Therefore, it would have been obvious to combine Nie et al. (US 2015/0178292 A1) and Molettiere et al. (US 2016/0285985 A1) for serializing data from multiple sources. 
For claim 2, Nie et al. and Molettiere et al. teaches:
	The system of claim 1, wherein the step configuration interface comprises:
an expression editor configured to provide an expression configuration control configured to receive a definition of the expression for the first segment, and to assign a data type of function to the first segment in response to providing the expression configuration control [using data type and sequence to describe sequenced input, 0040: Nie].
For claim 3, Nie et al. and Molettiere et al. teaches:
	The system of claim 1, wherein the step configuration interface comprises:
an expression detector configured to automatically detect that the first segment contains the expression and to assign function as the first data type based on the automatic detection [data type detected during serialization, 0036-0037: Nie].
For claim 4, Nie et al. and Molettiere et al. teaches:
	The system of claim 1, wherein the program code further comprises: an execution engine configured to, at runtime, generate a result of the
expression based on received input data [engine to generate result from input expression, 0031-0037: Nie].
For claim 5, Nie et al. and Molettiere et al. teaches:

an expression serializer configured to generate the serialized version of the first segment, the expression serializer configured to wrap the first segment with the output data type of the input control in response to determining that a data type of an output value of the expression does not match the output data type of the input control [structured data issue to serialize and does not move on to next step, 0057: Nie].
For claim 6, Nie et al. and Molettiere et al. teaches:
	The system of claim 1, wherein the serialized version of the first segment comprises program code for the expression and indicates function as the first data type [sequence and data type in metafile during serialization, 0036-0037: Nie].
For claim 7, Nie et al. and Molettiere et al. teaches:
	The system of claim 5, wherein the step configuration interface is configured to load the serialized representation, the step configuration interface comprising:
an expression deserializer configured to deserialize the serialized version of the first segment [deserialize the serialized version of data, 0039: Nie]; and
the step configuration interface is configured to refill the input control with the first segment and the second segment [deserialization of both data segments, 0045: Nie].
Claim 8 is a method of the system taught by claim 1.  Nie et al. and Molettiere et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a method of the system taught by claim 2.  Nie et al. and Molettiere et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a method of the system taught by claim 3.  Nie et al. and Molettiere et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a method of the system taught by claim 4.  Nie et al. and Molettiere et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a method of the system taught by claim 5.  Nie et al. and Molettiere et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 13 is a method of the system taught by claim 6.  Nie et al. and Molettiere et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 14 is a method of the system taught by claim 7.  Nie et al. and Molettiere et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a medium of the system taught by claim 1.  Nie et al. and Molettiere et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a medium of the system taught by claim 2.  Nie et al. and Molettiere et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 17 is a medium of the system taught by claim 3.  Nie et al. and Molettiere et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 18 is a medium of the system taught by claim 4.  Nie et al. and Molettiere et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a medium of the system taught by claim 5.  Nie et al. and Molettiere et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 20 is a medium of the system taught by claim 6.  Nie et al. and Molettiere et al. teaches the limitations of claim 6 for the reasons stated above.
Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
Applicant argues that Nie et al. (US 2015/0178292 A1) and Molettiere et al. (US 2016/0285985 A1) do not teach "a step configuration interface configured to receive expression information and at least one further data segment as an input via a same graphical user interface (GUI) input control”.  Nie et al. teaches a control system for data serialization with a user interface [0034], for teaching expression information received as input via GUI.  Molettiere et al. also teaches user interface allowing users to get data and data stream information from a user interface [0147], thus also teaching an input on a GUI to get data segment information.  The rejection to the amendment is taught in detail above in the U.S.C. 103 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/25/2021 	

/AJITH JACOB/Primary Examiner, Art Unit 2161